[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                   FILED
                             FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                                          ELEVENTH CIRCUIT
                                                                             MAY 17, 2005
                              Nos. 04-13420 and No. 04-16441               THOMAS K. KAHN
                                                                               CLERK


                        D. C. Docket No. 02-00617-CV-FTM-SPC

DJM, LIMITED,

                                                                     Plaintiff-Appellant,

                                              versus

ISLAND YACHTING MANAGEMENT, INC.
f.k.a. Island Yachting Centre, Inc.,
ISLAND YACHTING CENTRE, LLC,
WILL DITTMER,
IAN JARMAN,

                                                                      Defendants-Appellees.


                      Appeals from the United States District Court
                           for the Middle District of Florida


                                         (May 17, 2005)

Before TJOFLAT and KRAVITCH, Circuit Judges, and MILLS*, District Judge.



*Honorable Richard Mills, United States District Judge for the Central District of Illinois, sitting
by designation.
PER CURIAM:

       AFFIRMED. See 11th Cir. R. 36-1.1




   1
     11th Cir. R. 36-1 provides:
        When the court determines that any of the following circumstances exist:
                (a) judgment of the district court is based on findings of fact that are not clearly
erroneous;
                (b) the evidence in support of a jury verdict is sufficient;
                (c) the order of an administrative agency is supported by substantial evidence on the
                    record as a whole;
                (d) summary judgment, directed verdict, or judgment on the pleadings is supported
by the record;
                (e) judgment has been entered without a reversible error of law; and an opinion
                    would have no precedential value, the judgment or order may be affirmed or
                    enforced without opinion.


                                                 2